Title: To James Madison from Robert R. Livingston, 29 June 1805
From: Livingston, Robert R.
To: Madison, James


Dear Sir
New York 29th. June 1805.
I arrived here with my family this Morning, having <left> Nantes the 26th. May. I should proceed to Washington as <soo>n as I had a little recovered the fatigue<s> of my voyage, <did> I not apprehend that at this season both the president & <your>self would have left it before I could arrive. I am extrem<ely> <an>xious to have the pleasure of seeing you both, & to give <you an> accomt of my stewardship. As some of the letters I trans<mitted> you were written after I had left Paris, they will contain <fuller> information than any I can bring, having been three <months> from Paris before I sailed. I am sorry that your af<fairs> with Spain do not bear the most favourable aspect <bu>t the moment for negotiating with it thro’ the interven<tion> of france was as I intimated unfortunately chosen. <The>  note written about July or Augt Last to admiral Gravina <as> I mentioned to you at the time, but which I then kept from being delivered, has I believe been transmitted sinc<e> <after> the arrival of Mr. Monroe at Paris, tho dated at the <time> that I informed you of its having been written. It was <natu>ral to suppose that when France had many things to <ask> of Spain, & little to fear from us, that she would gratify <her> at our expence if we pressed her to decide between us. <It> was for this reason I thought it most prudent after pu<tting> in my note, & the war had broke out with Spain to let <the> matter rest, so far as related to the interference of franc<e> till a more favourable juncture should offer. There was <a> moment when this business might I am persuaded have <been> happily settled & East florida obtained at a just price. I<t was> when the prince of peace was out of favor at Paris, & wh<en> <a>greeably to my request Genl. Bournonville was, as he inform<ed> Mr Pinkney instructed to aid his negotiations <had> the <seat> of it th<en,> or at an earlier period been transferred to <Paris> as I had projected & which might have been easi<l>y <e>ffected the difficulties I now apprehend would have been greatly diminished: I have at different periods recommended the taking possession the state of things, & is so much changed, & we have so far embarked <france> in the <que>stion, that it can not I think be saf[e]ly done at present <u>nless, we are prepared for a war with France as well as Spain. I take the liberty to mention this least any thing <I> should have written during a different state of things <sho>uld have any influence upon the presidents determi<na>tion. I transmit a number of Letters by Mr. Townsend with [ ... ] & shd have sent two books from Mr Tracy to the <pr>esident, but they are packed up with mine <&> I can not yet get them on shore. I shall send or <bring> them with me when I go to Washington. Do me <the> favor to inform me when I shall have the plea<sure> of finding you there, & I shall take the earliest <oppo>rtunity, after having vissited the banks of the Hudson to pay my respects to you & the president. I pray y<ou> to present me respectfully to him & to Mrs. Madison <& to> believe me to be with the highest respect & es<teem> Dear Sir Your Most obt Huml sert
Robt R Livingston
